DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11-12, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuntz (US 4,747,166).
With reference to claim 1, Kuntz discloses a liquid removal drypad (12) comprising: 

a hydrophobic layer (36d) adjacent to the structure (figure 5), the one or more perforated conduits being disposed between the plural layers of absorbent material and the hydrophobic layer as shown in figures 2-6. 
[AltContent: textbox (liquid permeable nonwoven layer)][AltContent: arrow][AltContent: textbox (tissue)][AltContent: arrow][AltContent: textbox (conduit)][AltContent: textbox (hydrophobic layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (tissue)][AltContent: arrow][AltContent: textbox (cellulose fluff)][AltContent: arrow]
    PNG
    media_image1.png
    417
    759
    media_image1.png
    Greyscale



As to claim 7, Kuntz discloses a liquid removal drypad further comprising a liquid-permeable nonwoven layer (see annotated figure 5), the plurality layers of absorbent material being disposed between the liquid-permeable nonwoven layer and the hydrophobic layer as shown in figure 5. 
With respect to claim 11, Kuntz discloses a liquid removal system comprising the liquid removal drypad (see the rejection of claim 1) and a source of reduced pressure (16) connected to the one or more perforated conduits as shown in figure 1. 
As to claim 12, Kuntz discloses a liquid removal system wherein the system being configured for indefinite application of suction as set forth in col. 6, lines 44-61. 
With reference to claims 16 and 18, Kuntz discloses method of removing liquid from a drypad (12) the method comprising: 
disposing the drypad under a patient (col. 2, lines 3-17; 40-44),  the drypad comprising:
one or more perforated conduits (20,22) arranged with plural layers of absorbent material (figure 5), the plural layers of absorbent material comprising a first layer including tissue (see annotated figure 5), a second layer (see annotated figure 5) including cellulose (wood) fluff (col. 5, lines 5-6), and a third layer (58) including tissue, the second layer being disposed between the first layer and the third layer (figure 5), and

a hydrophobic layer (36d) adjacent to the plural layers of absorbent material (figure 5), the one or more perforated conduits being disposed between the plural layers of absorbent material and the hydrophobic layer (figures 2-6); 
allowing the patient to excrete urine (cl. 18) on the drypad (col. 2, lines 3-17; 40-44); 
applying reduced pressure to the one or more perforated conduits to remove at least a portion of the fluid from the drypad as set forth in col. 6, lines 44-61. 
As to claim 20, Kuntz discloses a method of making a liquid removal drypad (abstract), the method comprising: 
forming a stack of a structure (52,56,58) and a hydrophobic layer (36d), the structure including plural layers of absorbent material (figure 5) and one or more perforated conduits (20,22), the plural layers of absorbent material comprising a first layer including tissue (see annotated figure 5), a second layer (see annotated figure 5) including cellulose (wood) fluff (col. 5, lines 5-6), and a third layer (58) including tissue, the second layer being disposed between the first layer and the third layer (figure 5), and the one or more perforated conduits being between the plural layers of absorbent material and the hydrophobic layer (figures 2-6); 



sealing edges of the one or more layers of absorbent material and the hydrophobic layer (col. 2, lines 30-34) while retaining a port (38) accessing the one or more perforated conduits on an exterior of the drypad as shown in figures 3. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8-10, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 4,747,166) and further in view of Novak (US 2012/0256750).
With reference to claim 3, Kuntz teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Kuntz provides first and third layers as tissue (col. 5, lines 8-10) and the hydrophobic layer as a flexible thermoplastic film as set forth in col. 5, lines 29-30. Kuntz also provides the second layer with cellulose (wood) fluff as set forth in col. 5, lines 2-6.
The difference between Kuntz and claim 3 is the explicit recitation that the second layer includes an absorbent polymer and that the flexible thermoplastic film is specifically polypropylene. 

It would have been obvious to one of ordinary skill in the art at time of the invention to include absorbent polymer in the absorbent layer of Kuntz as taught by Novak because the use of absorbent polymers within the absorbent structure is well known in the art to provide a more efficient absorption of expelled fluids to avoid undesirable leakage and to prevent the fluids from sitting on the skin of the user.
With respect to the specific type (i.e., polypropylene) of flexible thermoplastic film being used, it would have been obvious to one of ordinary skill in the art at time of the invention to utilize polypropylene as desired because Novak provides the general teaching of flexible thermoplastic films, and any flexible thermoplastic film such as polypropylene would be considered to be within the teachings of the reference and within the level of ordinary skill of skill in the art to employ.
With reference to claim 8, Kuntz teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Kuntz and claim 8 is the explicit recitation that the liquid removal drypad is reusable after laundering. 
Novak teaches a reusable drypad as set forth in [0056].
It would have been obvious to one of ordinary skill in the art at time of the invention to incorporate a reusable design with the teachings of Kuntz as taught by Novak in order to reduce usage costs by providing an article that can be repeatedly used.

Kuntz provides the drypad with a fluid aspiration system to include a pair of leads, a control box and a vacuum pump as set forth in col, 6, lines 44-60.
The difference between Kuntz and claim 9 is the explicit recitation that the drypad further comprises an open electrical circuit capable of being closed by conduction of electricity through a body of liquid contacting separate portions of the circuit. 
Novak teaches an analogous method for detecting moisture in a diaper (abstract) that includes an open electrical circuit capable of being closed by conduction of electricity through a body of liquid contacting separate portions of the circuit as set forth in [0003].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the detection system of Kuntz with the specific configuration as taught by Novak in an effort to ensure that a user is only exposed to a minimal electrical or electromagnetic field as taught by Novak in [0055].
As to claim 10, see the rejection of claims 1 and 9.
The difference between Kuntz and claim 10 is the provision that the open electrical circuit comprising conductive ink printed on a layer of the drypad.
Novak teaches an open electrical circuit including conductive ink printed on a layer of the drypad as set forth in [0059].

With reference to claim 13, Kuntz teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Kuntz provides the drypad with a fluid aspiration system to include a source of reduced pressure (16) connected to the one or more perforated conduits (figure 1) and a controller (82) programmed to activate the source of reduced pressure as set forth in col, 6, lines 44-60.
The difference between Kuntz and claim 13 is the explicit recitation that the drypad further comprises an open electrical circuit capable of being closed by conduction of electricity through a body of liquid contacting separate portions of the circuit. 
Novak teaches an analogous method for detecting moisture in a diaper (abstract) that includes an open electrical circuit capable of being closed by conduction of electricity through a body of liquid contacting separate portions of the circuit as set forth in [0003].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the detection system of Kuntz with the specific configuration as taught by Novak in an effort to ensure that a user is only exposed to a minimal electrical or electromagnetic field as taught by Novak in [0055].

Kuntz provides the drypad with a controller to activate the pump as set forth in col. 6, lines 55-60.
While Kuntz does not necessarily control the programmer to deactivate the source of reduced pressure after or based on an elapsed time from the activation of the source of reduced pressure, Kuntz does intend for the pump to rapidly draw out urine as set forth in col. 7, lines 27-28.
 By definition, a controller is a device that is programmed to regulate something. In this case, the controller of Kuntz is designed to activate the vacuum pump to remove urine when wetted (col. 6, lines 49-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional instructions to the controller of Kuntz to deactivate the source of reduced pressure after or based on an elapsed time from the activation of the source of reduced pressure because Kuntz intends for the pump to operate rapidly and temporarily to avoid discomfort to the user as set forth in col. 7, lines 26-30.
With reference to claim 17, Kuntz teaches the invention substantially as claimed as set forth in the rejection of claim 16.
Kuntz provides the drypad with a fluid aspiration system to include a pair of leads, a control box and a vacuum pump as set forth in col, 6, lines 44-60.

Novak teaches an analogous method for detecting moisture in a diaper (abstract) that includes an open electrical circuit capable of being closed by conduction of electricity through a body of liquid contacting separate portions of the circuit as set forth in [0003].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the detection system of Kuntz with the specific configuration as taught by Novak in an effort to ensure that a user is only exposed to a minimal electrical or electromagnetic field as taught by Novak in [0055].
The difference between Kuntz and claim 19 is the provision that the open electrical circuit comprising conductive ink printed on a layer of the drypad.
Novak teaches an open electrical circuit including conductive ink printed on a layer of the drypad as set forth in [0059].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the detection system of Kuntz with the specific configuration as taught by Novak in an effort to create and/or maintain a specific shape of the contact as taught by Novak in [0079].

4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 4,747,166) in view of Novak (US 2012/0256750) and further in view of Tazoe et al. (US 2004/0236292).
With reference to claim 4, Kuntz in view of Novak teach the invention substantially as claimed as set forth in the rejection of claims 1 and 3.
Kuntz discloses a liquid removal drypad further comprising a liquid-permeable nonwoven layer (52a) and a nonwoven base layer, the first layer (52b) being disposed between the liquid-permeable nonwoven layer (52a) and the second layer (56), and the hydrophobic layer (36d) being disposed beneath the perforated conduit as shown in figures 2-6.
The difference between Kuntz and claim 4 is the explicit recitation that the hydrophobic layer is disposed between the perforated conduit and a nonwoven base layer.
Tazoe et al. (hereinafter “Tazoe”) teaches an analogous automatic urine disposal device including a liquid impermeable outer sheet (4) surrounding the urine drainage port (4b). Tazoe also describes the outer surface of the outer sheet being laminated with a non-woven fabric (i.e., base layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the hydrophobic layer of Kuntz in view of Novak with the nonwoven base layer as taught by Tazoe, thereby providing the hydrophobic layer of Kuntz  .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (US 4,747,166) and further in view of Van Den Heuvel et al. (US 2008/0287894).
With reference to claim 22, Kuntz discloses a liquid removal drypad (12) comprising: 
a structure comprising plural layers of absorbent material (52,56,58) arranged with one or more perforated conduits (18), the plural layers of absorbent material comprising a first layer including tissue (see annotated figure 5), a second layer (see annotated figure 5) including cellulose (wood) fluff (col. 5, lines 5-6), and a third layer (58) including tissue, the second layer being disposed between the first layer and the third layer (figure 5), and the one or more perforated conduits being capable transporting liquid away from the drypad when subject to reduced pressure (col. 6, lines 7-14); and 
a hydrophobic layer (36d) adjacent to the structure as shown in figure 5.
The difference between Kuntz and claim 22 is the explicit recitation that the third layer is disposed between second layer and the one or more perforated conduits.
Van Den Heuvel et al. (hereinafter “Van Den Heuvel”) teaches an analogous urine collecting device including a pad assembly, an impermeable outer layer and a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the conduit of Kuntz immediately adjacent the impermeable outer layer, and thus providing the third layer between the second layer and the conduit as taught by Van Den Heuvel in order to aid in urine collection as taught by Van Den Heuvel in [0020-0021].
Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Kuntz does not disclose, and in fact teaches away from, one or more perforated conduits disposed between the plural layers of absorbent material and a hydrophobic layer as specified in claim 1, the examiner disagrees and refers to the rejection of claim 1 along with annotated figure 5 of Kuntz which has been provided for clarification.
Applicant also refers to new claim 21 in the Remarks filed 10/22/2021. It is noted that claim 21 is a cancelled claim.
With respect to new claim 22, see the rejection of Kuntz in view of Van Den Heuvel.
 



Conclusion
THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781